Citation Nr: 1453824	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  11-14 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant (Veteran's Spouse)




ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, in which the RO denied death and indemnity compensation.

The claim was previously remanded to the Agency of Original Jurisdiction (AOJ) in May 2014.

In reviewing this case the Board has not only reviewed the physical claims file, but also the file on the VBMS/Virtual VA system to insure a total review of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the appellant's claim, so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

Pursuant to the May 2014 Board Remand, additional VA treatment records and a VA medical opinion were obtained.  However, the AOJ was also asked contact the appellant and request the appropriate releases to obtain the complete terminal hospital records pertaining to the Veteran from the Summit Medical Center, and associate all records obtained with the claims file.  The record reflects that, in August 2014, the appellant submitted a release to obtain hospital records pertaining to the Veteran from the Summit Medical Center.  However, no records from the Summit Medical Center were sought or obtained.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision. Id.  Therefore, pursuant to Stegall, the case must again be remanded for compliance with the May 2014 Board Remand and the AOJ must attempt to obtain the complete terminal hospital records from the Summit Medical Center, and then obtain an addendum opinion from the VA clinician who provided the October 2014 opinion, or a suitable VA physician with the appropriate expertise, in consideration of the additional records received.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate all records from the Summit Medical Center.  If any identified records are unavailable or cannot be obtained, inform the appellant and her representative, and give them an opportunity to submit such information. 

2.  If additional records are added to the claims file, return the claims file to the October 2014 VA examiner for an addendum opinion.  If the October 2014 examiner is not available, obtain the requested opinion from another VA physician with the appropriate expertise.  

The entire claims folder must be made available to the examiner for review in conjunction with the examination.  The VA examiner should offer the following opinions:

Is it at least as likely as not that a service-connected disability or disabilities was/were the immediate or underlying cause of the Veteran's death or were otherwise etiologically related to the cause of the Veteran's death?

Whether it is at least as likely as not that a service-connected disability contributed substantially or materially to chronic respiratory failure listed as an underlying cause of death and/or to pneumonia, cardiomyopathy, sleep apnea, obesity or hypoventilation, which are listed as significant conditions contributing to the Veteran's death but not resulting in the underlying cause, as noted on the death certificate?

Is it at least as likely as not that the service-connected disabilities were so debilitating that they accelerated the Veteran's death?

In rendering the requested opinions, the examiner should discuss the contention that Veteran's service-connected disabilities prevented him from doing even low-impact, moderate exercises, which led to his chronic obstructive pulmonary disease, congestive heart failure, degenerative joint disease, and morbidly obese conditions, which resulted in his death. 

The VA physician should provide clear rationales for the conclusions reached and cite the evidence relied upon or rejected in forming an opinion.  If the VA physician cannot respond without resorting to speculation, he or she should so indicate this and explain the reason why an opinion would be speculative. 

3.  Then, the AOJ should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Stegall v. West, 11 Vet. App. 268 (1998).

4. When the development requested has been completed, any other development as may be indicated, and the AOJ has ensured compliance with the requested actions, readjudicate the claim for service connection for the cause of the Veteran's death.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



